DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-18 are pending.
Response to Arguments
3.	The Electronic Terminal Disclaimer filed on June 30, 2022 is approved.  The Double Patent Rejections have been withdrawn.
	The indicated allowability of claim 2, 3, 9, 17 and 18 are withdrawn in view of Schofield (US 2005/0207658 A1) in view of Cooke, Jr. et al. (US 6,574, 629 B1) Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 3, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield (US 2005/0207658 A1) in view of Cooke, Jr. et al. (Us 6,574,629 B1).
Regarding claims 2, 3, 9, 17 and 18, Schofield disclose a system for computing connectivity of medical imaging network nodes, comprising:
at least one hardware processor executing a code for:
monitoring each respective packet of a plurality of packets transmitted over a network connecting a plurality of network nodes (“A network element is employed to monitor a network for medical image data transmitted on a network.”), see Abstract, ([0024]: “The network element 206 associated with a network service 212 is preferably a content switch configured to filter data packet to identify particular and inspect the identified to determine their content.”);
for each respective packet;
extracting a plurality of features from the respective packet,
feeding the plurality of features extracted from the respective packet into a classifier trained on a training dataset of set of features extracted from packets each set of features labeled with an indication of Digital Imaging and Communications in Medicine (DICOM) protocol data or no DICOM data (“Identify packets with DICOM data message” 302, figure 3), ([0009]: “Among other tings, the DICOM standard specified the format and location of various data within an image file.”)
classifying, by the classifier, the respective packet as being associated with the DICOM protocol, and
when the respective packet is classified as associated with the DICOM protocol, analyzing the respective packet to identify at least one medical imaging network node implement the DICOM protocol; ([0023]: “The image data provided by the image modalities 202 can be provided to an image archive system 208 for storage or to a reviewing/reporting workstation 210.”).



    PNG
    media_image1.png
    800
    590
    media_image1.png
    Greyscale
identifying a plurality of medical imaging network nodes for a subset of the plurality of packets classified as associated with the DICOM protocol (“Identify packets with DICOM data message, 302.)

    PNG
    media_image2.png
    531
    789
    media_image2.png
    Greyscale



Schofield fails to disclose designating a respective medical imaging type for each node of the medical imaging network nodes; and computing a data structure storing connectivity of the medical imaging network nodes each designated with the respectively medical imaging type.
	Cooke, Jr. et al. in the same field of invention, discloses these claimed features.
	designating a respective medical imaging type for each node of the medical imaging network nodes, (ADC, TRAUMA; CT ROOM; MR ROOM1 and “Transmit station 51 comprises a computerized scanner which scans in film, in particular radiographic film such as X-rays, and which transmits the scanned film images to the PACS (specifically, to the network gateway) via a network (i.e., LAN/WAN) connection.
In this respect, the transmit station operate in roughly the same manner as any other  imaging modality on the PACS.  The scanned images are transmitted to the PACS using DICOM 3.0 protocol.”) col. 15, lines 10-20),
Schofield in view of Cooke, Jr. et al. further teach wherein an originating network node from which the respective packet originates and a destination network node to which the respective packet is destined, are undesignated as medical imaging network nodes implementing the DICOM protocol.  (See Schofield figure 1 element 202 and Cooke, Jr. et al. figure 1)
	computing a data structure storing connectivity of the medical imaging network nodes each designated with the respective medical imaging type.
	Cooke, Jr. et al. teaches “a PACS with improved routing, retrieval and display capabilities which enhance the overall efficiency of the system, and which make the system more user-friendly.”

    PNG
    media_image3.png
    759
    666
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Cooke, Jr. et al. with Schofield so to modify the PACS and archive in Schofield to a more user-friendly system.

6.	Claims 5-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield (US 2005/0207658 A1) in view of Cooke, Jr. et al. (US 6,574,629 B1) further in view of Mozolewski (US 2017/0230279 A1).
	Regarding claims 5, 6, 7, 8 and 16, Schofield in view of Cooke, Jr. et al. fails to disclose wherein the classifier is a binary classifier that classifies the respective packet as being DICOM related or not being DICOM related.
	Mozolewski disclose [0026]: “the classifier 124 can be a binary classifier (where the classifier is able to classify a data packet as either positive or negative with respect to a single category).  More generally, the classifier 124 can be a multiclass classifier that can classify a data packet for multiple categories.  In the ensuing discussion, it is assumed that the classifier 124 is a binary classifier, although techniques or mechanisms according to some implementations can be applied with multiclass classifiers.”

    PNG
    media_image4.png
    475
    613
    media_image4.png
    Greyscale


Allowable Subject Matter
7.	Claims 4, and 10-15 are allowed over prior art made of record.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412